Laughlin, J. (dissenting):
The facts in the case at bar differ somewhat from those in the cases cited in the prevailing opinion. An extreme doctrine is laid down in those cases which should not be extended. I think that we would be justified in distinguishing the authorities cited and in holding that plaintiff was guilty of contributory negligence as matter of law. But if we would not, we are justified in holding that the verdict in favor of plaintiff on that point is against the weight of evidence; and since it has not been held on such facts that plaintiff is free from negligence as matter of law, I vote to reverse on the ground that the verdict, in so far as the jury found that plaintiff was free from contributory negligence, is against the weight of the evidence.
Judgment and order affirmed, with costs.